SO ORDERED AS MODIFIED




                                                 The Motion Hearing is rescheduled
                                                 for 11/28/2011 at 2:30 p.m.




                           S DISTRICT
                         TE           C
                       TA
                                             O
                  S




                                              U
                 ED




                                               RT
             UNIT




10/13/2011
                                                       R NIA




                                         . Chen
             NO




                                  dward M
                           Judge E
                                                      FO
              RT




                                                  LI




                      ER
                  H




                                                 A




                           N                      C
                                             F
                               D IS T IC T O
                                     R